Citation Nr: 0840507	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  04-24 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
limitation of motion of the right knee due to muscle weakness 
associated with residuals of a right thigh gunshot wound.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The veteran had active service from February 1968 through 
February 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is currently in receipt of a 10 percent 
disability rating for limitation of motion of the right knee 
due to muscle weakness associated with residuals of a right 
thigh gunshot wound, under 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5261, limitation of knee extension.  He is also service 
connected and in receipt of a 30 percent disability 
evaluation for residuals of a gunshot wound of the right 
thigh under 38 C.F.R. § 4.73, DC 5313, disability to Muscle 
Group XIII.

In June 2007, this matter was remanded for additional 
development, to include an updated VA examination, which was 
afforded to the veteran in May 2008.  The examination report 
is of record.  In October 2008, additional medical evidence 
regarding the veteran's knee disability was received by the 
veteran with a statement specifically indicating that he does 
not waive Regional Office review of the evidence and that he 
desires a Supplemental Statement of the Case.

Accordingly, the case is REMANDED for the following action:

Readjudicate the veteran's claims, 
considering all new evidence received 
since the August 2008 Supplemental 
Statement of the Case. If the benefits 
sought on appeal remain denied, the 
veteran and his accredited representative 
should be issued a supplemental statement 
of the case (SSOC) and given a reasonable 
opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




